Citation Nr: 1118770	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-28 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied the Veteran's claim for a bilateral knee condition.

This matter was remanded by the Board in November 2009.


FINDING OF FACT

There is a nexus between the Veteran's chronic bilateral knee strain and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability, namely a chronic bilateral knee strain, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is more favorable to the Veteran and that the new version could have prohibited retroactive effects).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his currently bilateral knee disability was related to his in-service motor vehicle accident.

A May 1968 service entrance examination was negative for any relevant abnormalities.  The Veteran reported a trick or locked knee and leg cramping in an accompanying Report of Medical History (RMH) with the examiner noting that this knee pain occurred while playing basketball.  In July 1970, the Veteran was involved in a motor vehicle accident in which he was thrown from a jeep and hit his head on a tree.  A March 1971 service discharge examination was negative for any relevant abnormalities but the Veteran again reported a trick or locked knee and leg cramping in an accompanying RMH.  There was no elaboration on these complaints.

VA orthopedic examinations conducted in June 1971, August 1976 and January 1998 were negative for any complaints, findings or diagnoses related to any bilateral knee disability; however, the examinations were provided to evaluate joints other than the knee. 

A January 2001 VA left knee X-ray reportedly revealed very minimal degenerative bone spurring at the posterior left patella.  A May 2001 VA right knee X-ray reportedly revealed mild joint space narrowing medially with minimal osteophyte formation and the presence of small patellofemoral spurs and enthesophytes.

A January 2003 VA left knee X-ray was interpreted as being within normal limits.

The Veteran reported developing acute swelling in his left knee in a February 2003 VA rheumatology treatment note.  Physical examination reveals moderate left knee effusion with good stability and without crepitus and warmth.  There was questionable small right effusion.  An assessment of osteoarthritis with occasional pseudogout was made.  

A June 2003 VA rheumatology treatment note shows that the Veteran reported using a knee brace as well as some improvement in swelling and pain.  Physical examination revealed moderate left knee effusion, mild instability and no crepitus in the left knee.  A stable right knee with small effusion and no crepitus was also noted.  An assessment of osteoarthritis was made.

Complaints of knee pain were noted in a September 2006 VA rheumatology treatment note.  Physical examination revealed full range of motion with minimal patellar clicks and some crepitus.  An assessment of stable degenerative joint disease was made.

A December 2007 VA treatment note found moderate slightly warm left knee effusion, minimal right knee effusion and good stability.  An assessment of osteoarthritis was made.

An impression of knee osteoarthritis was made in a May 2008 VA rheumatology treatment note.

During VA treatment in June 2008, the Veteran reported shoulder pain since the in-service jeep accident, and bilateral knee pain for the past 20 years.  He reported that his knee pain began while performing leg presses.  He heard a pop in his knees and had experienced pain ever since.  Current complaints included knee pain with walking, using the stairs or carrying anything heavy.  This pain was localized to the medial and lateral joint lines.  Physical examination found the knees to be within functional limits, bilaterally.  Strength on knee extension, knee flexion and hip flexion were 4+/5.  An assessment of bilateral knee pain was made.

A May 2010 VA orthopedic examination reflects the Veteran's reports of bilateral knee pain that began after an in-service motor vehicle accident.  He was placed on light duty for two weeks after the incident and prescribed pain medication.  His knee pain has gotten progressively worse over the years despite taking prescribed pain medication.  Current complaints include constant and dull bilateral knee pain that was slightly worse in the right knee at rest.  His knees gave out two times per day.  Knee locking, weakness, stiffness, fatigability, a history of inflammatory arthritis or post-service knee injuries were denied.   He wore a knee brace and used a cane.  

Physical examination reveals both knee joints to be clinically stable and was negative for swelling, tenderness or laxity.  There was minimal crepitation on range of motion testing.  Drawer's sign and McMurray's sign were negative.  A mild antalgic gait was present.  Bilateral knee X-rays performed in April 2010 found mild degenerative changes in both knee joints.  The pertinent diagnoses were mild chronic bilateral knee strain and mild bilateral knee degenerative arthritis.  

The examiner opined that the bilateral knee strain was at least as likely as not due to his service.  However, the degenerative arthritis was not due to service as there was no evidence in the medical literature that a bilateral knee strain lead to such a disability.  In addition, there was no medical literature that associated a bilateral knee condition with fibromyositis of the trapezius muscle with cervical strain and the Veteran's bilateral knee disability was not due to fibromyositis.


Analysis

The Veteran has a current disability as he has been diagnosed with a variety of knee disabilities, including a mild chronic bilateral knee strain.  The Veteran's reports and the service treatment records document the in-service jeep accident.

In order for a current bilateral knee disability to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or service-connected condition or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.310; Shedden and Hickson, supra.  

The May 2010 VA orthopedic examiner linked chronic bilateral knee strain to service.  The examiner did not provide an explicit rationale for this opinion, but did seem to base his conclusions on medical literature, the Veteran's reports and a review of the claims folder.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  No other competent medical opinion has been submitted.  There is evidence against a nexus, mainly consisting of the absence of documented complaints or findings in the decades after service, and the June 2008 treatment note reporting a history that began after service.  The examiner; however, reportedly reviewed these records in providing the positive opinion.

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a bilateral knee disability, namely a mild chronic bilateral knee strain, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral knee disability, namely a mild chronic bilateral knee strain, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


